Citation Nr: 1033484	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-36 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cold injury residuals 
of the feet.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 
1953.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cleveland RO before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of cold injury 
residuals of the feet.

2.  Arthritis of the cervical spine did not have its onset in 
active service or manifest to a compensable degree within one 
year after discharge from active service, and a current disorder 
of the neck has not been shown to be the result of a disease or 
injury incurred in active service.


CONCLUSIONS OF LAW

1.  Service connection for cold injury residuals of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


2.  Service connection for a neck disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the appellant was provided notice that met 
these requirements in a letter dated in November 2007.  This 
letter met the timing requirement as it was sent before the 
August 2008 rating decision.  Moreover, the content of the 
notice, including enclosures "What the Evidence Must Show" and 
"How You Can Help and How VA Can Help You," provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
the VA notice.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims for service 
connection.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination is not needed in this case 
because VA treatment records dating from the 1990s to the present 
document many disorders but do not show diagnoses of a current 
disorder manifested by cold injuries of the feet.  Moreover, as 
there is no evidence of any injury or disease or complaints or 
treatment pertaining to the neck in service, the Board concludes 
that an examination regarding that claim is not required even 
though degenerative changes of the cervical spine were shown on 
x-ray reports many decades after service.  Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the appellant 
in this case.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA and private treatment records.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of these claims.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service treatment records show no complaints, treatment, 
findings, or diagnoses concerning either the Veteran's feet or 
neck.

While the Veteran testified in December 2009 that he was exposed 
to cold weather while in California (see page three of hearing 
transcript (transcript)) and in Korea (see November 2007 VA Form 
21-4138), he also testified that he was never treated during this 
time.  See page four of transcript.  The Veteran also mentioned 
that his symptoms worsened with cold weather.  See pages four and 
five of transcript.  The Veteran attributes his claimed neck 
problems to his involvement in an in-service explosion.  His 
service treatment records do show that he was treated in May 
1952, following his being near a TNT explosion.  The treatment 
note, however, indicated that the Veteran was not injured, except 
for several foreign bodies present in both of his eyes.  First 
aid treatment was noted to consist of the careful washing out the 
eyes and removal of the superficial foreign bodies.  

With regard to the claim for service connection for cold injury 
residuals of the feet, the Veteran testified in December 2009 
that he had not been treated since his service separation for 
this claimed disorder.  See page four of transcript.  He added 
that he first developed symptoms about one year earlier.  See 
page eight of transcript.  Post service medical records include 
an April 2007 VA primary care progress note which reveals that 
general medical examination was unremarkable.  A June 2008 VA 
primary care progress note indicates that protective sensation 
was intact of the bilateral feet.  A November 2008 VA podiatry 
note shows that the Veteran presented with complaints of 
calluses.  He gave a history of frostbite and added that his 
right big toe hurt.  He added that his condition was worse in the 
winter.  The supplied diagnosis was history of frostbite.  
Examination included essentially normal vascular, neurological, 
and dermatological findings.  

In this case, there is no evidence of cold injury residuals of 
the feet.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the disability 
for which benefits are being claimed or at least had the 
disability at the time that he filed his claim for it.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this regard, the post-service medical evidence of record 
reflects no evidence of currently manifested cold injury 
residuals.  Thus, given the absence of findings of current cold 
injury residuals of the feet, the preponderance of the evidence 
is against the claim for service connection.  See Gilbert, 1 Vet. 
App. at 54.  Accordingly, the claim must be denied. 

As to the Veteran's claim for service connection for a neck 
disorder, after a review of the evidence, the Board notes that 
the preponderance of the evidence is against a finding that the 
Veteran's current neck (cervical) disorder, manifested primarily 
by findings of degenerative changes (first shown as part of a 
private medical report dated in 1990), is related to service.  As 
noted, the service treatment records are entirely negative for 
findings, complaints or diagnoses of a neck disability.

Therefore, there is no disease, injury, or event in service to 
which a current neck disorder reasonably may be attributed.  38 
C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am., 345 F.3d at 1355-57 (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  While there is clearly medical evidence of 
record to support a current finding of cervical spine-related 
problems -- including the diagnosis of history of cervical spine 
arthritis with limitation of motion (see February 1997 VA general 
medical examination report), May 2007 VA nursing note findings of 
right-side muscle spasms of the neck, VA MRI (magnetic resonance 
imaging) findings in July 2008 of cervical spine degenerative 
changes, and June 2009 VA discharge findings following cervical 
fusion and laminectomy - none of the records include an opinion 
relating the diagnosed findings to the Veteran's military 
service.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claim for service connection for a 
neck disorder.  See Gilbert, 1 Vet. App. at 54.

In reaching these decisions on the claims for service connection, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's service connection claims, the doctrine is not for 
application.  Gilbert.  


ORDER

Entitlement to service connection for cold injury residuals of 
the feet is denied.

Entitlement to service connection for a neck disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


